Name: Commission Regulation (EC) No 1406/2004 of 2 August 2004 setting the exchange rate applicable to certain direct aid with an operative event on 1 July 2004
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  monetary economics;  plant product
 Date Published: nan

 3.8.2004 EN Official Journal of the European Union L 256/4 COMMISSION REGULATION (EC) No 1406/2004 of 2 August 2004 setting the exchange rate applicable to certain direct aid with an operative event on 1 July 2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), Having regard to Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (2), and in particular the second sentence of Article 4(3) thereof, Whereas: (1) In accordance with Article 4(1) of Regulation (EC) No 2808/98, the operative event for the exchange rate applicable to aid per hectare should be the commencement of the marketing year in respect of which the aid is granted. For the arable crop area payments provided for in Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops (3), for the grain legume aid provided for in Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes (4), and for the specific quality premium for durum wheat, the protein crop premium and the dairy premium provided for in Chapters 1, 2 and 7 respectively of Title IV of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (5), the operative event for the exchange rate should therefore be 1 July 2004. (2) In accordance with Article 4(3) of Regulation (EC) No 2808/98, the exchange rate to be used for aid per hectare should be the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis. (3) Article 1 of Commission Regulation (EEC) No 1793/93 of 30 June 1993 regarding the operative event for the agricultural conversion rates used in the hops sector (6) provides that the exchange rate to be applied for the purposes of the aid for hops provided for in Article 12 of Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (7) should be the average of the exchange rates applicable during the month before 1 July of the year of harvest, calculated pro rata temporis. (4) The exchange rates to be applied for the aid in question should therefore be set according to the average of the exchange rates applicable during June 2004, calculated pro rata temporis, HAS ADOPTED THIS REGULATION: Article 1 The exchange rates given in the Annex shall apply to the following amounts whose operative event is 1 July 2004: (a) the arable crop area payments provided for in Regulation (EC) No 1251/1999; (b) the grain legume aid provided for in Regulation (EC) No 1577/96; (c) the specific quality premium for durum wheat provided for in Chapter 1 of Title IV of Regulation (EC) No 1782/2003; (d) the protein crop premium provided for in Chapter 2 of Title IV of Regulation (EC) No 1782/2003; (e) the dairy premium and additional payment provided for in Chapter 7 of Title IV of Regulation (EC) No 1782/2003; (f) the aid for hops provided for in Article 12 of Regulation (EEC) No 1696/71. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1250/2004 (OJ L 237, 8.7.2004, p. 13). (3) OJ L 160, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (4) OJ L 206, 16.8.1996, p. 4. Regulation as last amended by the 2003 Act of Accession. (5) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (6) OJ L 163, 6.7.1993, p. 22. Regulation as last amended by Regulation (EC) No 1410/1999 (OJ L 164, 30.6.1999, p. 53). (7) OJ L 175, 4.8.1971, p. 1. Regulation as last amended by Regulation (EC) No 2320/2003 (OJ L 345, 31.12.2003, p. 18). ANNEX Exchange rates referred to in Article 1 1 euro = (average 1.6.2004 to 30.6.2004) 7,43413 Danish krone 0,663323 Pound sterling 0,425237 Maltese lira 239,318 Slovenian tolar 9,14321 Swedish krona